DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication in in response to the amendment received on 08/03/2022. Claim 21 has been newly added. Therefore, claims 1-6 and 8-21 remain pending in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-13, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hager et al. (hereinafter Hager) (US 20200358782 A1) in view of Bulleit et al. (hereinafter Bulleit) (US 11,227,675 B2).
Claim 1 has been amended now to recite a shared distributed emergency system comprising a server, which is adapted to receive information on emergency events via a communication network, the emergency system comprising a database, the database being:
populated with data received via the first communication network relating to the emergency events (Hager discloses “The ledger, in particular a distributed ledger, is generally based on a database, in particular a decentralized database. The ledger comprises multiple records, i.e. database entries. The records are typically constructed and stored by multiple nodes of a network.“ in par. 106, “…access to the subset of information can also be granted in exceptional situation, for example in emergency situations.” In par. 198, and par. 329),
adapted to provide different access rights to various entities that are interested in the data relating to the emergency events stored in the database (Hager discloses “…the access logic the access of the patient and other entities, having the possibility to grant different access rights, the method and the microservices created by the method can be used for both the patient managing its own data and for other entities, without the need for setting up different access possibilities for the patient and the other entities.” In par. 94), and
to implement blockchain technology so as to prevent modification of the stored data (Hager discloses “The microservices are typically contained by separate records, e.g. blocks, of the ledger.” in par. 107, “…the ledger is selected from the group comprising: a blockchain, a tangle, a blocktree, a sidechain.” in par. 122).

Hager teaches “The ledger comprises multiple records, i.e. database entries. The records are typically constructed and stored by multiple nodes of a network.“ in par. 106. Hager does not expressly teach the specific data recited in claim 1 (the data relating to the emergency events including names of personnel involved in an accident, license plate information of vehicles involved in the accident, and at least one injury suffered by at least one of the personnel involved in the accident); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements. The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

Hager fails to expressly teach the features of:
“wherein the access rights comprises a first type of access right allowing to write data into the database relating to the emergency events and to read data from the database relating to the emergency events, and a second type of access right allowing to only read data stored in the database relating to the emergency events,
the server having a processor and a non-transitory computer readable medium connected to the processor, the database being accessible to the server such that the data relating to the emergency events stored in the database is updatable based on communications from a user having the first type of access right, the data relating to the emergency events that is updateable…and the data relating to the emergency events stored in the database is viewable by a user having the second type of access right and is not updatable by the user having the second type of access right”.
However, these features are well known in the art, as evidenced by Bulleit.
In particular, Bulleit teaches: 
“The environment may include various users, such as a patient 102(1), a healthcare provider 102(2), a pharmacy 102(3), a payer 102(4), a test laboratory 102(5), . . . , a researcher 102(N), or the like, referred to individually or collectively hereinafter as user 102. The users 102 may be one or more of consumers, generators, and/or owners of HIR, such as protected HIR stored in EHRs 140…” in col. 6, line 65 to col. 7, line 7, and 
“The environment 100 may include resource system(s) 150 that may be an electronic health record (EHR) server configured to intake, store, and/or provide HIRs to authorized users 102.” In col. 8, lines 7-19- Examiner considers that this is a first type of access right, where the user can access and enter data into the electronic health record;
“Patients and other users may be registered to access a distributed ledger, such a healthcare blockchain, employed to set, host and adjudicate permissions to access HIR. Authorized owners and / or patients with rights to their own HIR may be able to grant fine - grained and conditional access permissions to third-parties…” in abstract, 
“The patient or provider may designate who (e.g., individuals, entities, applications, etc.) may have permission to access his or her PHI and/or other health information resources (HIRs), and may further place conditional stipulations (e.g., time periods, redactions, locations, number of views, device types, anonymity, etc.) by which a designee may access authorized PHI and/or other HIRs.” In col. 1, line 66 to col. 2, line 6- Examiner considers that this is a second type of access right, where the user grants conditional access permissions to third parties.” and
“At 420, the value-added certificate authorization system(s) 160 may instruct writing permissions for the particular healthcare data into smart contract(s) contained in the healthcare blockchain. In other words, smart contract(s) may be included in the healthcare blockchain the execution of which allows access to the particular healthcare data in accordance with the permissions established by the user 102.” In col. 17, lines 1-7 and fig. 4.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Bulleit with the motivation of to secure the healthcare information (Bulleit; abstract).

Bulleit teaches “Authorized owners and / or patients with rights to their own HIR may be able to grant fine - grained and conditional access permissions to third-parties…” in abstract. Bulleit does not expressly teach the specific data recited in claim 1 (updateable data including names of personnel involved in an accident, license plate information of vehicles involved in the accident, and at least one injury suffered by at least one of the personnel involved in the accident); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements. The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

Claim 2 recites the shared distributed emergency system according to claim 1, wherein the database is a distributed database (Hager; par. 59).

Claim 3 recites the shared distributed emergency system according to claim 1, wherein the database is stored in the non-transitory computer readable medium of the server, the non-transitory computer readable medium being a non-transitory memory (Hager; par. 329: all emergency physicians should have access to a certain subset of medical data (here the second dataset DAT.2) related to the patient (for example, the emergency physicians should have access only to laboratory data of the patient PAT, but not on psychological reports related to the patient PAT) and par. 16).

Claim 4 recites the shared distributed emergency system according to claim 3, wherein the blockchain is deployed in the server (Hager; par. 329: all emergency physicians) should have access to a certain subset of medical data (here the second dataset DAT.2) related to the patient (for example, the emergency physicians should have access only to laboratory data of the patient PAT, but not on psychological reports related to the patient PAT), par. 66, 429).

Claim 5 recites the shared distributed emergency system according to claim 1, wherein the emergency information is provided by public facilities or by emergency responders or by private users (Hager; par. 329).

Claim 8 recites the shared distributed emergency system according to claim 1, wherein the database comprises a first section comprising common data and a second section comprising personal data (Hager; par. 93).

As for claims 9 and 10:
Claim 9 recites the shared distributed emergency system according to claim 8, wherein the common data comprises data relating to license plates of cars involved in an accident, and/or names and/or addresses of persons involved in the accident.
Claim 10 recites the shared distributed emergency system according to claim 8, wherein the personal data comprises data relating to the health status of persons involved in the accident.
Hager teaches “the access rights granted by the multiple access logics can be different. For example, for a first of the different accessing entities only a limited access (e.g. limited in time or limited in number of access) to the medical data contained in the microservice can be granted, wherein a second of the different accessing entities can be granted unlimited access to the medical data contained in the microservice.” in par. 93.  Hager does not expressly teach the specific data recited in claims 9 and 10 (the common data comprises data relating to license plates of cars involved in an accident, and/or names and/or addresses of persons involved in the accident and the personal data comprises data relating to the health status of persons involved in the accident); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

Claim 11 recites the shared distributed emergency system according to claim 10, wherein the access rights are linked to the first section and the second section, respectively, of the database (Hager; par. 93, 118).

Claim 12 has been amended now to recite a method of managing emergency events using a shared distributed emergency, wherein the method comprises the steps of 
receiving information on emergency events via a first communication network, and which is adapted to communicate with a communication platform, in which a number of clients communicates with a server via a second communication network (Hager; par. 106), 
populating a distributed database with the information on emergency events received via a first communication network (Hager; par. 106, 329), 
providing different access rights to the various entities that are interested in the information on the emergency events stored in the database (Hager; par. 93), and 
using a private blockchain as the database so as to prevent modification of the stored data (Hager; par. 122, 153).
Hager teaches “The ledger comprises multiple records, i.e. database entries. The records are typically constructed and stored by multiple nodes of a network.“ in par. 106. Hager does not expressly teach the specific data recited in claim 12 (“the information on emergency events that is received including names of personnel involved in an accident, license plate information of vehicles involved in the accident, and at least one injury suffered by at least one of the personnel involved in the accident” and “emergency events stored in the database including the names of personnel involved in an accident, license plate information of vehicles involved in the accident, and at least one injury suffered by at least one of the personnel involved in the accident”); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

Hager fails to expressly teach the feature of:
“wherein the access rights comprises a first type of access right allowing to write data into the database relating to the emergency events and to read data from the database relating to the emergency events, and a second type of access right allowing to only read data stored in the database relating to the emergency events”.
However, this feature is well known in the art, as evidenced by Bulleit.
In particular, Bulleit teaches: 
“The environment may include various users, such as a patient 102(1), a healthcare provider 102(2), a pharmacy 102(3), a payer 102(4), a test laboratory 102(5), . . . , a researcher 102(N), or the like, referred to individually or collectively hereinafter as user 102. The users 102 may be one or more of consumers, generators, and/or owners of HIR, such as protected HIR stored in EHRs 140…” in col. 6, line 65 to col. 7, line 7, and 
“The environment 100 may include resource system(s) 150 that may be an electronic health record (EHR) server configured to intake, store, and/or provide HIRs to authorized users 102.” In col. 8, lines 7-19- Examiner considers that this is a first type of access right, where the user can access and enter data into the electronic health record;
“Patients and other users may be registered to access a distributed ledger, such a healthcare blockchain, employed to set, host and adjudicate permissions to access HIR. Authorized owners and / or patients with rights to their own HIR may be able to grant fine - grained and conditional access permissions to third-parties…” in abstract, “The patient or provider may designate who (e.g., individuals, entities, applications, etc.) may have permission to access his or her PHI and/or other health information resources (HIRs), and may further place conditional stipulations (e.g., time periods, redactions, locations, number of views, device types, anonymity, etc.) by which a designee may access authorized PHI and/or other HIRs.” In col. 1, line 66 to col. 2, line 6- Examiner considers that this is a second type of access right, where the user grants conditional access permissions to third parties, and
“The client device(s) 104 may be configured to download and or install one or more healthcare applications that allow a user 102 to manage, process and/or obtain HIR.” In col. 7, lines 8-10.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Bulleit with the motivation of to secure the healthcare information (Bulleit; abstract).

Claim 13 recites the method according to claim 12, wherein the method further comprises a step of assigning the data received to a first section of the database comprising common data and a second section of the database comprising personal data (Hager; par. 93).

Claim 15 recites the method of claim 12, wherein the database comprises a first section comprising common data and a second section comprising personal data (Hager teaches “A microservice being contained by the ledger can also mean that identification data identifying such microservice are contained, in particular stored, by the ledger. In this case, the compiled microservice is generally stored outside of the ledger and the identification data can be used for using the microservice. In this case, including the further microservice into the ledger generally comprises including the identification data identifying such further microservice into the ledger.” In par. 109).

Claim 16 recites the method of claim 15 wherein the common data comprises data relating to license plates of cars involved in an accident, and/or names and/or addresses of persons involved in the accident.
Hager teaches “different medical datasets of a patient, a group of patients or a population of patients can be stored in distributed databases formed by the microservices created with the proposed methods, while encryption of the medical datasets can be guaranteed on the level of such a microservice. So no protection of any network perimeter is required, and even in the event of a compromise of one microservice comprising one medical dataset, the encryption method and/or the encryption key of the compromised microservice cannot be used to access any other medical dataset contained in any other microservice.” in par. 73 and “the access rights granted by the multiple access logics can be different. For example, for a first of the different accessing entities only a limited access (e.g. limited in time or limited in number of access) to the medical data contained in the microservice can be granted, wherein a second of the different accessing entities can be granted unlimited access to the medical data contained in the microservice.” in par. 93.
Hager does not expressly teach the specific data recited in claim 16 (the common data comprises data relating to license plates of cars involved in an accident, and/or names and/or addresses of persons involved in the accident and the personal data comprises data relating to the health status of persons involved in the accident); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

As per claims 17-18-19, claims recite:
Claim 17 recites the method of claim 16, comprising: assigning the first type of access right to a first user for the common data of the database and assigning the second type of access right to the first user for the personal data. (Examiner’s claim interpretation: all access, first user)
Claim 18 recites the method of claim 17, comprising: assigning the first type of access right to a second user for the personal data of the database and assigning the second type of access right to the second user for the common data. (Examiner’s claim interpretation: all access, second user)
Claim 19 recites the method of claim 18, comprising: assigning the second type of access right to a third user for the personal data of the database and assigning the second type of access right to the third user for the common data. (Examiner’s claim interpretation: all access, third user)

Hager fails to expressly teach the features of:
“assigning the first type of access right to a first/second/third user for the common data of the database and assigning the second type of access right to the first/second/third user for the personal data”.
However, these features are well known in the art, as evidenced by Bulleit.
In particular, Bulleit teaches: 
“The environment may include various users, such as a patient 102(1), a healthcare provider 102(2), a pharmacy 102(3), a payer 102(4), a test laboratory 102(5), . . . , a researcher 102(N), or the like, referred to individually or collectively hereinafter as user 102. The users 102 may be one or more of consumers, generators, and/or owners of HIR, such as protected HIR stored in EHRs 140…” in col. 6, line 65 to col. 7, line 7, and 
“The environment 100 may include resource system(s) 150 that may be an electronic health record (EHR) server configured to intake, store, and/or provide HIRs to authorized users 102.” In col. 8, lines 7-19- Examiner considers that this is a first type of access right, where the user can access and enter data into the electronic health record;
“Patients and other users may be registered to access a distributed ledger, such a healthcare blockchain, employed to set, host and adjudicate permissions to access HIR. Authorized owners and / or patients with rights to their own HIR may be able to grant fine - grained and conditional access permissions to third-parties…” in abstract, “The patient or provider may designate who (e.g., individuals, entities, applications, etc.) may have permission to access his or her PHI and/or other health information resources (HIRs), and may further place conditional stipulations (e.g., time periods, redactions, locations, number of views, device types, anonymity, etc.) by which a designee may access authorized PHI and/or other HIRs.” In col. 1, line 66 to col. 2, line 6- Examiner considers that this is a second type of access right, where the user grants conditional access permissions to third parties.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Bulleit with the motivation of to secure the healthcare information (Bulleit; abstract).

Claim 20 recites the shared distributed emergency system according to claim 1, wherein: 
the database comprises a first section comprising common data and a second section comprising personal data (Hager; par, 73, 93). 

Hager teaches “different medical datasets of a patient, a group of patients or a population of patients can be stored in distributed databases formed by the microservices created with the proposed methods, while encryption of the medical datasets can be guaranteed on the level of such a microservice. So no protection of any network perimeter is required, and even in the event of a compromise of one microservice comprising one medical dataset, the encryption method and/or the encryption key of the compromised microservice cannot be used to access any other medical dataset contained in any other microservice.” in par. 73 and “the access rights granted by the multiple access logics can be different. For example, for a first of the different accessing entities only a limited access (e.g. limited in time or limited in number of access) to the medical data contained in the microservice can be granted, wherein a second of the different accessing entities can be granted unlimited access to the medical data contained in the microservice.” in par. 93.

Hager does not expressly teach the specific data recited in claim 20 (the common data comprising the license plate information and names and/or addresses of persons involved in the accident); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

Hager fails to expressly teach the features of:
“the first section and the second section of the database configured such that: 
the first type of access right is assignable to a first user for the common data of the database and the second type of access right is assignable to the first user for the personal data; 
the first type of access right is assignable to a second user for the personal data of the database and the second type of access right is assignable to the second user for the common data; and 
the second type of access right is assignable to a third user for the personal data of the database and the second type of access right is assignable to the third user for the common data.”.
However, these features are well known in the art, as evidenced by Bulleit. In particular, Bulleit teaches: 
“The environment may include various users, such as a patient 102(1), a healthcare provider 102(2), a pharmacy 102(3), a payer 102(4), a test laboratory 102(5), . . . , a researcher 102(N), or the like, referred to individually or collectively hereinafter as user 102. The users 102 may be one or more of consumers, generators, and/or owners of HIR, such as protected HIR stored in EHRs 140…” in col. 6, line 65 to col. 7, line 7, and 
“The environment 100 may include resource system(s) 150 that may be an electronic health record (EHR) server configured to intake, store, and/or provide HIRs to authorized users 102.” In col. 8, lines 7-19- Examiner considers that this is a first type of access right, where the user can access and enter data into the electronic health record;
“Patients and other users may be registered to access a distributed ledger, such a healthcare blockchain, employed to set, host and adjudicate permissions to access HIR. Authorized owners and / or patients with rights to their own HIR may be able to grant fine - grained and conditional access permissions to third-parties…” in abstract, “The patient or provider may designate who (e.g., individuals, entities, applications, etc.) may have permission to access his or her PHI and/or other health information resources (HIRs), and may further place conditional stipulations (e.g., time periods, redactions, locations, number of views, device types, anonymity, etc.) by which a designee may access authorized PHI and/or other HIRs.” In col. 1, line 66 to col. 2, line 6- Examiner considers that this is a second type of access right, where the user grants conditional access permissions to third parties.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Bulleit with the motivation of to secure the healthcare information (Bulleit; abstract).

Newly added claim 21 recites the method of claim 12, comprising: 
updating the distributed database with updated data on the names of personnel involved in the accident, the license plate information of the vehicles involved in the accident, and/or the at least one injury suffered by the at least one of the personnel involved in the accident via a communication received via the first communication network from a user having the first type of access right; and preventing a user having only the second type of access right to update the distributed database.

Hager fails to expressly teach  “updating the distributed database with updated data on the names of personnel involved in the accident, the license plate information of the vehicles involved in the accident, and/or the at least one injury suffered by the at least one of the personnel involved in the accident via a communication received via the first communication network from a user having the first type of access right; and preventing a user having only the second type of access right to update the distributed database”.
However, these features are well known in the art, as evidenced by Bulleit.
In particular, Bulleit teaches 
“Patients and other users may be registered to access a distributed ledger, such a healthcare blockchain, employed to set, host and adjudicate permissions to access HIR. Authorized owners and / or patients with rights to their own HIR may be able to grant fine - grained and conditional access permissions to third-parties…” in abstract, 
“The patient or provider may designate who (e.g., individuals, entities, applications, etc.) may have permission to access his or her PHI and/or other health information resources (HIRs), and may further place conditional stipulations (e.g., time periods, redactions, locations, number of views, device types, anonymity, etc.) by which a designee may access authorized PHI and/or other HIRs.” In col. 1, line 66 to col. 2, line 6- Examiner considers that this is a second type of access right, where the user grants conditional access permissions to third parties.” and
“At 420, the value-added certificate authorization system(s) 160 may instruct writing permissions for the particular healthcare data into smart contract(s) contained in the healthcare blockchain. In other words, smart contract(s) may be included in the healthcare blockchain the execution of which allows access to the particular healthcare data in accordance with the permissions established by the user 102.” In col. 17, lines 1-7 and fig. 4.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Bulleit with the motivation of to secure the healthcare information (Bulleit; abstract).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hager et al. (hereinafter Hager) (US 20200358782 A1), Bulleit et al. (hereinafter Bulleit) (US 11,227,675 B2) and further in view of Miller (US 2019/0036887 A1).
Claim 6 recites the shared distributed emergency system according to claim 1, wherein the access right to the database is charged with a fee corresponding to the type of access right.
Hager fails to expressly teach “the access right to the database is charged with a fee corresponding to the type of access right”. However, this feature is well known in the art, as evidenced by Miller.
In particular, Miller discloses “one or both data stores 122, 124 may reside on the distributed ledger on the distributed application network 130. In certain embodiments, one or both data stores 122, 124 may reside on or utilize state or data storage services such as a decentralized file system, decentralized database, key/value store, or other state storage mechanism accessible through, integrated with, or residing on the distributed application network 130. Such services may be accessible through a smart contract or distributed application (also known as a "DApp") of the distributed application network 130. Examples of such services that are available from third parties and integrated into existing distributed application networks such as Ethereum include Namecoin, Filecoin, BigChainDB, and Swarm.” in par. 75, “All or part of the transfer of cryptographic token may be used as a fee that is payable, for example, to a receiver repository belonging to the definer of the purpose or to another participant in the privacy trust system. Any portion of the transferred cryptographic token may also be used as a "stake" used to guarantee that the device is being used as indicated by the purpose.” in par. 180.
It would have been obvious to one of ordinary skill in the art to include in the accessing medical datasets system of Hager the ability to make services accessible through a smart contract (paying fee) as taught by Miller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 recites the method according to claim 12, wherein the method further comprises a step of charging a fee depending on the type of access right provided to an entity that is interested in the data relating to the emergency events.
Claim 14 repeats the same limitation of claim 6 and therefore it is rejected for the same reason given above for claim 6. 

Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hager teaches “The ledger comprises multiple records, i.e. database entries. The records are typically constructed and stored by multiple nodes of a network.“ in par. 106.
Hager  furthermore teaches “FIG. 1 displays a schematic view of a patient PAT sharing datasets to multiple entities. In this example, for a patient PAT there are two physicians PHY.1, PHY.2 that should be able to access all of the medical data DAT.1, DAT.2 that is related to the patient PAT (in this case, there is a first dataset DAT.1 and a second dataset DAT.2). Furthermore, some entity ENT.1 (for example all emergency physicians) should have access to a certain subset of medical data (here the second dataset DAT.2) related to the patient (for example, the emergency physicians should have access only to laboratory data of the patient PAT, but not on psychological reports related to the patient PAT). For the entity ENT.1 with access to this second dataset DAT.2, there might be one or more levels of subentities ENT.2 (in this example the emergency department of a certain hospital), and associated entities which perform the actual request for the second dataset DAT.2, in this case the two emergency physicians PHY.3, PHY.4 of the emergency department of the certain hospital.” In par. 329 (access levels).
Hager fails to expressly teach “the access rights comprises a first type of access right allowing to write data into the database…events stored in the database is updatable based on communications from a user having the first type of access right and the data relating to the emergency events stored in the database is viewable by a user having the second type of access right and is not updatable by the user having the second type of access right.”. However, Bulleit teaches “Patients and other users may be registered to access a distributed ledger, such a healthcare blockchain, employed to set, host and adjudicate permissions to access HIR. Authorized owners and / or patients with rights to their own HIR may be able to grant fine - grained and conditional access permissions to third-parties…” in abstract, and “At 420, the value-added certificate authorization system(s) 160 may instruct writing permissions for the particular healthcare data into smart contract(s) contained in the healthcare blockchain. In other words, smart contract(s) may be included in the healthcare blockchain the execution of which allows access to the particular healthcare data in accordance with the permissions established by the user 102.” In col. 17, lines 1-7 and fig. 4.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include different access permissions with different access levels. For instance, Hager teaches the patient and the physician of the patient has all access to the patient’s datasets, whereas another physician may have access to a certain subset of medical data. It would have been obvious to one having ordinary skill in the art to include a first and second accessing rights, wherein the second accessing right includes updating the dataset. The motivation would have been to secure the healthcare information (Bulleit; abstract).
Applicant argues that Hager does not teach “writing of data to a dataset”. In response, Examiner submits that Bulleit teaches “Patients and other users may be registered to access a distributed ledger, such a healthcare blockchain, employed to set, host and adjudicate permissions to access HIR. Authorized owners and / or patients with rights to their own HIR may be able to grant fine - grained and conditional access permissions to third-parties…” in abstract, and “At 420, the value-added certificate authorization system(s) 160 may instruct writing permissions for the particular healthcare data into smart contract(s) contained in the healthcare blockchain. In other words, smart contract(s) may be included in the healthcare blockchain the execution of which allows access to the particular healthcare data in accordance with the permissions established by the user 102.” In col. 17, lines 1-7 and fig. 4.
Applicant argues about the printed matter rejection. In particular, Applicant argues that the Federal Circuit has explicitly held that database information that is used in communication systems is not printed matter and is deserving of patentable weight (In re DiStefano, 808 F.3d 845-(Fed. Cir. 2015) reversing Patent Trial and Appeal Board finding that the web asserts included in the database are printed matter). Applicant argues that the current claims recite database being populated with data received via the first communication network relating to the emergency events. In response, Examiner submits that Hager teaches “…the step of receiving a medical dataset, furthermore comprising the step of receiving accessing entity information describing an accessing entity, furthermore comprising the step of setting up the microservice based on the accessing entity information, wherein the microservice contains the medical dataset in an encrypted form, wherein the microservice comprises an access logic based on the accessing entity information, and wherein the access logic defines access conditions to the medical dataset and is configured to grant access to the medical dataset if the access conditions are fulfilled.” In par. 9. The data including names of personnel involved in an accident, license plate information of vehicles involved in the accident, and at least one injury suffered by at least one of the personnel involved in the accident are the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements. The received type of the data would not change the structure of the system, the type of data can be related to any event, such as patient’s doctor visit or a surgery or any other update on the patient’s health. The recited method steps would be performed the same regardless of the specific data type or the details of the data, since the claims are directed to provide different access levels for the users to sections of the database, based on whether the section comprising common (event) data or personal data (health status of the patient). 
Therefore, the arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626